Citation Nr: 0431666	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-05 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for a right knee scar.

5.  Entitlement to an initial disability rating in excess of 
10 percent for facial acne.

6.  Entitlement to an initial compensable disability rating 
for acne of the chest and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

Although the veteran requested a Central Office hearing when 
he submitted his VA Form 9 in March 2003, he subsequently 
withdrew his request for the hearing in correspondence 
received in October 2003.

The issues of entitlement to service connection for a right 
knee scar, and entitlement to a disability rating in excess 
of 10 percent for facial acne and a compensable disability 
rating for acne of the chest and back are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran currently has residuals of a left knee injury.

2.  The evidence of record does not establish that the 
veteran currently has a low back disability.

3.  The evidence of record does not establish that bilateral 
pes planus developed during service or is otherwise related 
to any incident of service.


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury were not incurred in or 
aggravated by the veteran's active military service or any 
incident therein.  38 U.S.C.A §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.303, 3.326 (2004).

2.  A low back disability was not incurred in or aggravated 
by the veteran's active military service or any incident 
therein.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.303, 3.326 (2004).

3.  Bilateral pes planus was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.326 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the June 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in February 2003, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, in September 2001, prior to promulgation 
of the June 2002 rating decision, the RO provided adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to either submit any 
relevant evidence that pertains to the claims or to provide 
enough information to the RO, with a release form to request 
the information.  The content of this notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA examination report and an August 2002 
private treatment record.  The veteran has not alleged that 
there are any outstanding obtainable records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 



Factual Background

The veteran's March 1997 report of medical history shows he 
denied any recurrent back pain, knee or foot trouble.  The 
accompanying medical examination report shows that clinical 
evaluation of the spine, lower extremities, and feet was 
normal with a notation that the veteran had normal arches in 
his feet.  In July 1997, he complained of right knee pain and 
was assessed with right knee ITBS.  October and November 1997 
treatment records show complaints of low back pain following 
a September 1997 motor vehicular accident.  The assessment 
was mechanical low back pain.  A December 1997 assessment 
indicates resolved low back pain.  December 1998 and January 
1999 treatment records show the veteran was treated for a 
fracture at the base of the 4th metatarsal bone of the left 
foot.  He injured his right heel in November 1999 and was 
assessed with a right heel contusion or bruise.  In June 
2000, the veteran complained of occasional back pain but 
denied any recent injuries.  He was assessed with mild low 
back pain.  In August 2000, he was assessed with low back 
pain aggravated with prolonged standing.  A November 2000 
medical history report shows the veteran denied recurrent 
back pain, knee or foot trouble.  The accompanying separation 
examination report shows clinical evaluation of the veteran's 
feet and lower extremities, as well as his spine, was normal.  
A February 2001 treatment record shows the veteran complained 
of low back pain of four years' duration.  The assessment was 
chronic mechanical low back pain.  There were no inservice 
complaints, findings, treatment or diagnoses associated with 
bilateral pes planus or a left knee disability.

A January 2002 VA compensation examination report notes the 
veteran's history of a bilateral knee injury.  He reported a 
low back condition since 1997.  He complained of low back 
pain, weakness, stiffness, fatigue and a lack of endurance.  
His back pain was aggravated by activity.  He reported that 
he was unable to stand more than 35 minutes or walk more than 
1/4 mile because of pain in his knees, feet and back.  

Examination of the veteran's back revealed no evidence of 
painful motion, muscle spasm, weakness or tenderness.  
Straight leg raising was negative on both sides.  There was 
full range of motion of the lumbar spine.  Examination of the 
veteran's feet revealed bilateral pes planus, but there were 
no abnormal signs of weight bearing or of painful motion, 
edema, instability, weakness or tenderness.  There were no 
skin or vascular changes.  The veteran's posture and gait 
were normal.  Upon examination, the joints of both knees 
appeared within normal limits.  Left knee range of motion was 
from 0 to 140 degrees.  X-ray studies of the lumbosacral 
spine were normal.  X-ray studies of the left knee showed no 
bone, joint or soft tissue abnormalities.  An X-ray study of 
the left foot likewise revealed no bone, joint or soft tissue 
abnormalities.  The diagnoses included pes planus per 
examination.  There was no low back or left knee diagnosis.  
The examiner specifically found that there was no pathology 
to render a low back diagnosis.

An August 2002 progress note from Beauregard Medical Center, 
LTD., shows the veteran complained of lower back pain.  
Examination revealed tenderness in the lumbosacral spine.  
The provisional diagnoses included low back pain and flat 
feet due to infantry training in the Marines.  

Analysis

The veteran alleges that he incurred a low back disability 
and bilateral pes planus during his service in the Marine 
Corp.  He further contends that his service medical records 
show he injured his left knee in service and that he included 
current medical records supporting his claim.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).



A.  Low back and left knee

Initially, the Board finds that preponderance of the evidence 
is against the veteran's claims for service connection for 
low back and left knee disabilities.  Although the veteran 
alleges he currently has a left knee disorder as a result of 
an inservice injury, the January 2002 examiner found no 
evidence of any current left knee disability.  There is no 
competent medical evidence of record that the veteran 
currently has a left knee disability.  Furthermore, there is 
no evidence in his service medical records of any complaints, 
findings, treatment or diagnosis that could even remotely be 
associated with a left knee disability.  

Likewise, while the service medical records show intermittent 
complaints of low back pain, as recently as June 2001, the 
veteran did not give a history of recurrent back pain at the 
time of his November 2000 separation examination and the 
examination of his back was normal.  Further, the VA examiner 
specifically found that there was no pathology to render a 
diagnosis.  The August 2002 private treatment record merely 
shows complaints of low back pain and tenderness.  Pain alone 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (appeal dismissed in 
part, and vacated and remanded in part, sub nom.  Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  In 
this regard, the Board observes that, in the absence of a 
chronic pathological process associated with the veteran's 
inservice low back complaints, there is no reasonable basis 
to establish service connection for a low back disability.

Although the veteran asserts he currently has low back and 
left knee disabilities as a result of a service or an 
inservice injury, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Service connection is not in order in 
the absence of any residuals or evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the claims of entitlement to service 
connection for a low back disability and residuals of a left 
knee injury must be denied.  

B.  Bilateral pes planus

With regard to the veteran's claim of entitlement to service 
connection for bilateral pes planus, the Board finds that the 
preponderance of the competent medical evidence of record is 
against the claim.  The Board observes that there is no 
clinical evidence demonstrating any onset of bilateral pes 
planus during service.  The evidence of record shows that the 
first clinical documentation of bilateral pes planus was at 
the January 2002 more than one year after his discharge from 
service.  Moreover, the VA examiner specifically noted that 
there were no associated foot abnormalities.  The August 2002 
private treatment record notes the veteran's history that he 
was in the Marine's infantry and provided a provisional 
diagnosis of flat feet due to infantry training.  In this 
respect, the Board notes that the provisional diagnosis 
supports the veteran's claim; however, it is based on the 
veteran's account, and not on an objective review of the 
veteran's actual military history or service medical records.  
Medical opinions, based on inaccurate factual premises, have 
very limited, if any, probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 460-461 (1993).  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, his opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The Board finds more 
probative the veteran's service medical records, which show 
no relevant complaints, findings, treatments or diagnoses of 
bilateral pes planus, as well as the VA examiner's diagnosis 
of pes planus specifically finding no underlying associated 
symptoms.  

In light of the foregoing, the Board must deny this claim.  
In reaching this determination, the Board again notes that, 
although as a lay person the veteran is competent to describe 
symptoms that he might have observed, see Charles v. 
Principi, 16 Vet. App. at 374, he is not competent to render 
medical diagnoses or to establish an etiological relationship 
merely by his own assertions; such matters require medical 
expertise.  See also Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the competent medical evidence clearly 
shows no evidence of bilateral pes planus in service or an 
etiological link between the veteran's current bilateral pes 
planus and service, there is no basis upon which to establish 
service connection for this condition.  Therefore, the Board 
concludes that the veteran's current bilateral pes planus was 
not incurred in or aggravated during active service or any 
incident therein.

In reaching these decisions the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for residuals of a left knee injury is 
denied.

Service connection for a low back disability is denied.

Service connection for bilateral pes planus is denied.


REMAND

The medical evidence of record shows that the veteran was 
treated for right knee complaints in service and was granted 
service connection for a right knee strain.  An August 2002 
treatment record attributes a right knee scar to an inservice 
injury.

VCAA requires VA to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  Thus, a medical 
opinions regarding the etiology of the veteran's current 
right knee scar should be obtained.  

During the pendency of the veteran's appeal, the criteria for 
evaluating skin disabilities was significantly changed 
effective from August 30, 2002.  The veteran should be 
provided a VA dermatology examination to evaluate his facial 
acne and the acne of his chest and back under the criteria 
for the previous and new regulations.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Moreover, color photographs of the 
veteran's facial acne should be associated with the claims 
file.

In light of the foregoing circumstances, these matters are 
hereby REMANDED to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his right knee scar or acne.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current severity of his service-
connected acne disorders and the etiology 
of a right knee scar, if possible.  The 
claims file should be made available to 
the examiner for review before the 
examination.  The examiner should 
describe the veteran's service-connected 
acne disorders of the face, as well as 
chest and back in detail including the 
percentage of the entire body affected by 
the service-connected skin conditions.  
The examiner should note whether there is 
any tenderness or pain on objective 
demonstration, ulceration, tissue loss or 
damage, instability, and whether or not 
the condition imposes any limitation on 
function or motion.  The examiner should 
further note whether there is any 
exfoliation, exudation, itching, or 
disfigurement, and if so, to what extent, 
as well as whether any therapy is 
required for treatment of the condition 
and, if so, the extent in duration 
thereof.  Color photographs should be 
provided, if appropriate.  With regard to 
the right knee scar, the examiner is 
asked to review the medical evidence of 
record and offer an opinion as to whether 
it is at least as likely as not that any 
current right knee scar was incurred 
during the veteran's active duty.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim of 
entitlement to service connection for a 
right knee scar, as well as initial 
evaluations for facial acne and acne of 
the chest and back.  If the issues remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  The RO must ensure 
that the veteran has been properly 
notified what evidence is necessary to 
substantiate his claim, what portion of 
that evidence must be secured by the 
veteran, and what portion will be secured 
by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



